 



Settlement Agreement & Release

 

This Settlement Agreement (“Agreement”), dated this 12th day of August, 2016, is
by and among Vis Vires Group, Inc. a New York corporation having a principal
place of business at 111 Great Neck Road, Suite 216, Great Neck, New York 11021
(“Vis Vires”), KBM Worldwide Inc., a New York corporation having a principal
place of business at 111 Great Neck Road, Suite 216, Great Neck, New York 11021
(“KBM”), Asher Enterprises Inc., a Delaware corporation having a place of
business at 111 Great Neck Road, Suite 216, Great Neck, New York 11021
(“Asher”), Curt Kramer and Seth Kramer, each having a mailing address at 111
Great Neck Road, Suite 216, Great Neck, New York 11021 (“Curt and Seth
respectively”) on the one hand, and Players Network Inc. a Nevada corporation
having a principal place of business at 1771 E. Flamingo Road, Suite #201-A, Las
Vegas, Nevada 89119 (“Players Network”) and Mark Bradley having a mailing
address at 4620 Polaris Avenue, Las Vegas, Nevada 89103 (“Bradley”) (sometimes
collectively referred to as the “Debtors”), on the other hand.

 

WITNESSETH:

 

WHEREAS, that on or about May 1, 2015, Players Network executed and delivered to
Vis Vires a Convertible Promissory Note (the “Note”) in the amount of $64,000
which Note was issued pursuant to a Securities Purchase Agreement which provided
in pertinent part for certain issuance of and conversion rights in and to the
Common Stock of Players Network; and

 

WHEREAS, Players Network through its Chief Executive Officer Mark Bradley
(“Bradley”) refused to deliver the conversion shares due to Vis Vires under the
Note and thereby Vis Vires asserts that Players Network was thereby in default
and Bradley had intentionally interfered with Vis Vires’ contractual rights
under the Note; and

 

 1 

 

 

WHEREAS, Vis Vires on October 29, 2015 filed a complaint against Players Network
and Mark Bradley in the United States District Court for the Eastern District of
New York in the matter entitled Vis Vires Group Inc. v. Players Network, Inc.
and Mark Bradley, Civil Action No. CV 15-6226 (Action No. 2); and

 

WHEREAS, neither Defendant Players Network nor Defendant Mark Bradley appeared
or answered in Action No. 2; and

 

WHEREAS, on October 26, 2015 Players Network filed a complaint with the Clerk of
the District Court of Nevada, Clark County, in the matter entitled Players
Network, Inc., a Nevada Corporation v. Vis Vires Group, Inc., a New York
Corporation, KBM Worldwide, Inc., a New York Corporation, Asher Enterprises,
Inc., a Delaware Corporation, Seth Kramer, Curt Kramer, Clear Trust, LLC, a
Florida Corporation and Does 1-10 (Action No. 1), alleging among things,
injunctive relief for claimed wrongful conduct of the Defendants, rescission or
in the alternative cancelling the Loan Agreements, breach of good faith and fair
dealing, fraud, civil conspiracy and declaratory judgment; and

 

WHEREAS, thereafter Action No. 1 was transferred to the United States District
Court District of Nevada upon the appropriate motion by Vis Vires et al.; and

 

WHEREAS, thereafter by Order dated February 8, 2016, issued by Andrew P. Gordon,
United States District Judge, Action No. 1 was transferred to the United States
District Court for the Eastern District of New York and issued Civil Docket Case
No. 2:16-CV-00697; and

 

WHEREAS, on April 5, 2016 an Answer was filed in Action No. 1 on behalf of Vis
Vires, KBM, Asher, Seth and Curt denying the allegations contained in the
complaint; and

 

 2 

 

 

WHEREAS, on June 21, 2016 Magistrate Judge A. Kathleen Tomlinson, sua sponte,
issued an Order to Show Cause (“OSC”) returnable on July 26, 2016 directing
Jerry T. Donohue, Esq. and Jeffrey M. Movit, Esq., to appear before the court
and show cause why they should not be sanctioned for their failure to appear at
scheduled conferences, failure to communicate with the court, failure to comply
with orders of the court and for further order dismissing Action No. 1 for
Players Network’s failure to prosecute the Action; and

 

WHEREAS, as a result of the foregoing both Action No. 1 and Action No. 2
involving essentially identical disputes between the parties arising out of the
same or similar transactions and remain independently pending in the United
States District Court for the Eastern District of New York; and

 

Whereas, the parties deem it to be in their mutual best interest to discontinue
the Actions and to resolve any and all disputes between them in order to avoid
the inconvenience, costs and expense of continuing to litigate Action, No. 1 and
Action No. 2 upon the terms and condition set forth herein; and

 

NOW THEREFORE, in consideration for the mutual promises and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

Section 1. Settlement Payment.

 

1.1. Players Network and Bradley shall pay to Vis Vires the total sum of Seventy
Thousand ($70,000.00) Dollars (“the Settlement Sum”), subject to a three day
grace period, payable as follows: (1) the sum of $17,500.00 on or before August
6th, 2016 (the “Initial Payment”); (2) the sum of $17,500.00 on or before
September 5th, 2016; (3) the sum of $17,500.00 on or before October 4th, 2016;
and (4) the sum of $17,500.00 on or before November 3ed, 2016. All payments to
be made to Vis Vires hereunder shall be made payable to “Vis Vires” by wire
transfer pursuant to the wiring instructions herein provided: Transit
Routing#021000021, Account #582911660, Naidich Wurman LLP, JP, IOLA, JP Morgan
Chase Bank, Bellmore, New York 11710. Nothing herein shall prevent pre-payment
of the total Settlement Payment.

 

 3 

 

 

1.2. The Settlement Payment shall be in full and complete satisfaction of all
claims, counterclaims, and defenses, including, but not limited to, all claims
which were or could have been asserted in both Action No. 1 and Action No. 2.

 

Section 2. Default. In the event that Players Network and/or Bradley default in
their performance of their obligations to pay the Settlement Amount due pursuant
to Paragraph 1.1 above of this Agreement, and fail to cure such default within
seven (7) after written notice thereof, served in accordance with Paragraph 10,
all amounts due hereunder shall immediately become due and payable to Vis Vires
and Vis Vires shall be entitled to the entry of judgment against Players Network
and Bradley, in the amount of $70,000 less any payments received by Vis Vires.
Such amount shall be set forth in an Affidavit to be executed by Vis Vires or in
an Affirmation by Vis Vires’ counsel, which shall be submitted to this Court at
the time of entry of the requested judgment.

 

Section 3. Dismissal of the Actions. Upon the execution of this Agreement, and
obtaining an Order from the Court, Action No. 1 shall be dismissed, with
prejudice as against all Defendants. Simultaneously with the execution of this
Agreement the Settling Parties shall execute a Stipulation and Order of
Dismissal, with prejudice, with respect to Action No. 1, in the form annexed
hereto as Exhibit A, which shall be filed immediately. Simultaneously with the
execution of this Agreement the Settling Parties shall execute a Stipulation and
Order of Dismissal, with prejudice, with respect to Action No. 2, in the form
annexed hereto as Exhibit B, which shall be held in escrow by Vis Vires’
counsel, pending Vis Vires’ receipt of Players Network and Bradley’s timely
payment of the Settlement Sum as required under Paragraph 1.1 of this Agreement.
Upon the timely receipt of payment required by Paragraph 1.1, Vis Vires’ counsel
shall deliver the Stipulation and Order of Dismissal to counsel for Players
Network and Bradley, who shall then be entitled to file a Stipulation and Order
of Dismissal, with prejudice, without any further notice to Vis Vires.

 

 4 

 

 

Section 4. Return of Note to Players Network. Upon the execution of this
Agreement and Vis Vires’ receipt of the timely payment required by Paragraph
1.1, the Note shall be deemed canceled and Vis Vires shall return the original
of the Note to Players Network which shall be marked as “Paid” or “Cancelled”.

 

Section 5. Releases.

 

5.1. Vis Vires Release of Players Network and Bradley. Upon execution of this
Agreement, and the receipt and clearance of the payment required by Paragraph
1.1 of this Agreement, Vis Vires releases and discharges Players Network and
Bradley and, if any, their officers, directors, employees, agents, successors,
heirs, executors, administrators and assigns from all actions, cause of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands whatsoever, in law, admiralty or equity, against Players Network and
Bradley, that Vis Vires, its officers, directors, employees, predecessor and
successor companies, and parent or subsidiary companies, ever had or now have
for, upon, or by reason of any matter or claim arising from the claims asserted
in Action No. 2, or the facts underlying such claims, whether known or unknown,
except for claims arising from Players Network and/or Bradley’s failure to
perform its obligations under this Stipulation of Settlement.

 

 5 

 

 

5.2. Players Network and Bradleys’ Release of Vis Vires. Upon the full execution
of this Agreement, the Players Network and Bradley release and discharge Seth,
Curt, Asher, KBM and Vis Vires, their officers, directors, employees,
predecessor and successor companies and parent or subsidiary companies from all
actions, cause of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, against
Seth, Curt, Asher, KBM and Vis Vires, that Players Network and/or Bradley, if
any, their officers, directors, employees, its officers, directors, employees,
predecessor and successor companies, and parent or subsidiary companies, heirs,
executors, administrators and assigns ever had or now have for, upon, or by
reason of any matter or claim arising from the claims asserted in this Action,
or the facts underlying such claims, whether known or unknown.

 

Section 6. Retention of Jurisdiction. The Settling Parties request that the
Court in Action No. 2 shall retain jurisdiction to enforce this Agreement. The
scope of the Court’s continuing jurisdiction will continue until the Settlement
Sum is paid in full as provided for in Paragraph 1.1 or the entry of a Judgment
as provided for in this Agreement.

 

Section 7. Miscellaneous.

 

7.1. Authority to Execute Agreement. Each Party warrants and represents to the
other Party that (1) they lawfully hold the interest being released, and (2)
they are authorized to execute this Agreement and to bind themselves to the
terms of this Agreement.

 

 6 

 

 

7.2. Confidentiality. Except as necessary to enforce the terms of this
Agreement, the Settling Parties agree to keep the terms of this Agreement and
the facts underlying same confidential, and to not discuss the terms of this
Agreement and the facts underlying this action with any third parties. Nothing
in this paragraph shall prevent any of the Settling Parties from discussing or
disclosing the terms of this Agreement in any required public filing with any
federal or state agency, including the Securities and Exchange Commission, or
from discussing or disclosing the terms of this Agreement with any tax preparer,
accountant or legal counsel consulted by such party, or pursuant to any lawfully
issued subpoena from a court of administrative agency.

 

7.3. Waiver or Modification. No modification, amendment or waiver of any of the
provisions contained in this Agreement, or any representation, promise or
condition in connection with the subject matter of this Agreement shall be
binding upon any Party hereto unless made in writing and signed by such Party or
by a duly authorized officer or agent of such Party.

 

7.4. Predecessors, Successors, and Assigns. All persons or business entities
granting releases hereby include any assignee, predecessor in interest, or
successor in interest of the respective grantor. All persons or business
entities released hereby include any predecessor in liability or successor in
liability for the released liability.

 

7.5. Legal Fees and Costs. Each of the Parties shall pay its own respective
costs and attorneys’ fees incurred with respect to this Agreement.

 

7.6. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, such provision
shall be severed and enforced to the extent possible or modified in such a way
as to make it enforceable, and the invalidity, illegality or unenforceability
thereof shall not affect the validity, legality or enforceability of the
remaining provisions of this Agreement.

 

 7 

 

 

7.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflict of laws. The parties hereto submit to the jurisdiction of the United
States District Court for the Eastern District of New York in connection with
any actions to enforce the terms of this Agreement. The prevailing party in any
action or proceeding arising out of this Agreement or any other certificates,
agreements or documents to be executed in connection herewith, including,
without limitation, any Release or otherwise between the parties, shall be
entitled to recover all disbursements incurred in connection with such action.

 

7.8. Counterparts. This Agreement may be executed in counterparts, each of which
shall be original, but all of which shall constitute one and the same
instrument. Facsimile signatures and/or signatures transmitted electronically
shall be valid and binding.

 

7.9. Entire Agreement. This Agreement contains the entire agreement and
understanding concerning the subject matter hereof between the Settling Parties
and supersedes and replaces all prior negotiations, proposed agreements, written
or oral. Each of the parties hereto acknowledges that neither any of the parties
hereto, nor agents or counsel of any other party whomsoever, has made any
promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject hereto, to induce it to execute this
Agreement and acknowledges and warrants that it is not executing this Agreement
in reliance on any promise, representation or warranty not contained herein.
This Agreement supersedes and revokes all previous negotiations, arrangements,
letters of intent, representations, whether oral or written, contracts and
agreements between the Settling Parties, or their respective representatives,
including but not limited to the Securities Purchase Agreement and the Note, or
any other person purporting to represent the Settling Parties.

 

 8 

 

 

7.10. Further Assurances. The parties agree to execute and deliver to each other
such other documents, and to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement.

 

7.11. Amendments. This Agreement shall not be amended or otherwise modified
unless in writing signed by all of the parties hereto.

 

Section 8. Acknowledgement. Each party acknowledges (i) that it has consulted
with or has had the opportunity to consult with independent counsel of its own
choice concerning this Agreement and has been advised to do so by the other
party, and (ii) that it has read and understands this Agreement, is fully aware
of its legal effect, and has entered into it freely based on its own judgment.

 

Section 9. Assignment. This Agreement shall be binding upon and inure to the
benefit of each party hereto or to such party’s heirs, executors,
administrators, successors and assigns and nothing in this Agreement, express or
implied, is intended to confer upon any other person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.

 

Section 10. Notice. Any and all notices provided pursuant to this Agreement
shall be in writing and delivered by nationally recognized overnight courier
service, with a copy to counsel for the party being served, as set forth below:

 

  (a) If to Vis Vires:     Vis Vires Group, Inc.     111 Great Neck Road, Suite
216     Great Neck, NY 11021

 

 9 

 

 

    With a courtesy copy to overnight courier to Counsel for KBM:          
Robert Johnson, Esq.     Naidich Wurman LLP     111 Great Neck Road, Suite 214  
  Great Neck, NY 11021         (b) If to Players Network and/or Bradley:    
1771 E. Flamingo Road     Suite #201-A     Las Vegas, NV 89119     Attention:  
        With a courtesy copy by overnight courier to Counsel for Players
Network:           JS Barkatts, PLLC     18 East 41st Street, 14th Floor     New
York, NY 11017

 

Section 11. Specific Representations.

 

  (a) Vis Vires represents and warrants that it has not sold, transferred or
assigned the Note, or any portion thereof, and is holder thereof.         (b)
Players Network and/or Bradley represent and warrant that they have the full
authority to enter into this Agreement.

 

Section 12. No Presumption Against Drafter. This Agreement shall be construed
without regard to any presumptions against the party causing the same to be
prepared.

 

Section 13. No Admission of Liability. It is expressly understood and agreed, as
a condition hereof, that neither this Agreement, not any document referred to
herein, nor the settlement set forth herein, nor any payment provided for
herein, shall constitute or be construed to be an admission by any party of any
fault, wrongdoing or liability whatsoever concerning the Action, or as
evidencing or indicating in any degree an admission of the truth or correctness
of the claims and allegations asserted by the parties in this Action.

 

 10 

 

 

Section 14. OSC. The Settling Parties acknowledge that the court has scheduled a
return date for the Order to Show Cause and that this Settlement Agreement is
independent of that Motion. Any finding, decision or order entered as a result
of that Motion shall not affect the terms and conditions of this Agreement
unless specifically referenced in such decision.

 

Section 15. Counterparts. This Settlement Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Facsimile or
electronic signatures shall be deemed original signatures for the purposes of
this Settlement Agreement.

 

IN WITNESS WHEREOF, the parties have signed this agreement upon the date first
written above.

 

PLAYERS NETWORK, INC.   VIS VIRES GROUP, INC.           By: /s/ Mark Bradley  
By: /s/ Curt Kramer Name: Mark Bradley   Name: Curt Kramer Title:     Title:
President                 KBM WORLDWIDE INC.           By: /s/ Mark Bradley  
By: /s/ Curt Kramer Name: Mark Bradley   Name: Curt Kramer Title: Chief
Executive Officer   Title: President           ESCROW AGENT       NAIDICH WURMAN
LLP                 By: /s/ Richard S. Naidich     /s/ Curt Kramer Name: Richard
S. Naidich     Curt Kramer                   /s/ Seth Kramer         Seth Kramer

 

 11 

 

 

ACKNOWLEDGEMENT

 

STATE OF NEW YORK )   ) ss.: COUNTY OF NASSAU )

 

On the ___ day of July, in the year 2016, before me, the undersigned, personally
appeared CURT KRAMER, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

       NOTARY PUBLIC

 

ACKNOWLEDGEMENT

 

STATE OF NEW YORK )   ) ss.: COUNTY OF NASSAU )

 

On the ___ day of July, in the year 2016, before me, the undersigned, personally
appeared SETH KRAMER, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

       NOTARY PUBLIC

 

 12 

 

 

ACKNOWLEDGEMENT

 



STATE OF NEVADA )   ) ss.: COUNTY OF CLARK )

  

On the ___ day of July, in the year 2016, before me, the undersigned, personally
appeared MARK BRADLEY, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

       NOTARY PUBLIC

 

 13 

 

